UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4448


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

ALICIA GARCIA RIVERA,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cr-00222-JCC-2)


Submitted:   February 12, 2015             Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph R. Conte, LAW OFFICE OF J.R. CONTE, P.L.L.C., Washington,
D.C., for Appellant. Dana J. Boente, United States Attorney,
Edward J. Reilly, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alicia Garcia Rivera appeals from her conviction for

conspiracy       to    import       heroin.        She      challenges     the    district

court’s       denial   of     her    motion       to    suppress     evidence     and     the

sufficiency of the evidence supporting her conviction.                             Finding

no error, we affirm.

               We first review Rivera’s argument that the district

court erred in denying her motion to suppress statements she

made to agents of the Homeland Security Investigations and the

Drug    Enforcement      Administration.               We   review    factual     findings

underlying a district court’s denial of a motion to suppress for

clear error and legal conclusions de novo.                           United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                         We may reverse for

clear error only if “left with the definite and firm conviction

that a mistake has been committed.”                         United States v. Wooden,

693    F.3d    440,    451    (4th    Cir.    2012)      (internal      quotation    marks

omitted).        Because      the     district         court   denied    the     motion   to

suppress, we construe the evidence in the light most favorable

to the Government, the party prevailing below.                          United States v.

Black, 707 F.3d 531, 534 (4th Cir. 2013).                             We defer to the

district       court’s       credibility      findings.            United      States     v.

Griffin, 589 F.3d 148, 150 n.1 (4th Cir. 2009).                          After reviewing

the evidence, we determine that the district court did not err

in denying the motion to suppress and affirm for the detailed

                                              2
reasons      stated   by    the    court.           United    States       v.    Rivera,     No.

1:13-cr-00222-JCC-2 (E.D. Va. Feb. 6, 2014).

              Next, we address Rivera’s challenge to the sufficiency

of the evidence.           Rivera moved under Fed. R. Crim. P. 29 for a

judgment of acquittal.                 We review the denial of a motion for

judgment of acquittal de novo.                     United States v. Strayhorn, 743

F.3d 917, 921 (4th Cir.), cert. denied, 134 S. Ct. 2689 (2014).

A defendant challenging the sufficiency of the evidence faces “a

heavy burden.”         United States v. McLean, 715 F.3d 129, 137 (4th

Cir. 2013) (internal quotation marks omitted).                         The jury verdict

must    be   sustained      if    “there      is     substantial       evidence       in    the

record,      when     viewed      in    the        light     most    favorable        to     the

government,      to    support         the    conviction.”           United        States    v.

Jaensch, 665 F.3d 83, 93 (4th Cir. 2011) (internal quotation

marks    omitted).          “Substantial           evidence     is     evidence       that    a

reasonable      finder      of     fact       could        accept     as        adequate     and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”              Id. (alteration and internal quotation

marks    omitted).         Furthermore,            “the    jury,     not    the     reviewing

court, weighs the credibility of the evidence and resolves any

conflicts in the evidence presented.”                        McLean, 715 F.3d at 137

(internal quotation marks omitted).                        “Reversal for insufficient

evidence is reserved for the rare case where the prosecution’s



                                               3
failure is clear.”        United States v. Ashley, 606 F.3d 135, 138

(4th Cir. 2010) (internal quotation marks omitted).

            To convict Rivera of conspiracy to import heroin, the

Government had to prove the following essential elements: (1) an

agreement between two people to import heroin; (2) the defendant

knew of    the   conspiracy;     and   (3)    the    defendant    knowingly   and

voluntarily participated in the conspiracy.                  United States v.

Green, 599 F.3d 360, 367 (4th Cir. 2010).                  Having reviewed the

record, we conclude that Rivera’s conviction was supported by

sufficient evidence.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the   materials

before    this   court   and   argument      would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                       4